09-4793-ag
         Cai v. Holder
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 13 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _____________________________________
12
13       HUI IUAN CAI,
14                Petitioner,
15
16                       v.                                     09-4793-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gang Zhou, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Douglas E. Ginsburg,
27                                     Assistant Director; Seth A.
28                                     Director, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Hui Iuan Cai, a native and citizen of the People’s

6    Republic of China, seeks review of an October 28, 2009,

7    decision of the BIA, affirming the January 18, 2008,

8    decision of Immigration Judge (“IJ”) Steven R. Abrams, which

9    denied her application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).     In

11   re Hui Iuan Cai, No. A077 911 592 (B.I.A. Oct. 28, 2009),

12   aff’g No. A077 911 592 (Immig. Ct. N.Y. City Jan. 18, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we consider both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008)(internal quotation marks omitted).    The applicable

19   standards of review are well-established.    See Salimatou Bah

20   v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Manzur v. U.S.

21   Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

22       In finding that Cai failed to sustain her burden of

23   proof, the IJ reasonably relied on her failure to

                                   2
1    corroborate her claims with specific documents.       See Diallo

2    v. INS, 232 F.3d 279, 285-86 (2d Cir. 2000).    We defer to

3    the BIA’s rule that “[w]hile consistent, detailed, and

4    credible testimony may be sufficient to carry the alien’s

5    burden, evidence corroborating his story, or an explanation

6    for its absence, may be required where it would reasonably

7    be expected.”   Id. At 285.   We have held that before denying

8    a claim solely due to an applicant’s failure to provide

9    corroborating evidence, the agency must “explain

10   specifically, either in its decision or otherwise in the

11   record: (1) why it is reasonable under the BIA’s standards

12   to expect such corroboration; and (2) why [the applicant’s]

13   proffered explanations for the lack of such corroboration

14   are insufficient.”   Id. at 290.

15       In this case, the IJ did not err in relying on Cai’s

16   failure to submit copies of the petition she wrote

17   complaining of her unjust demotion for rejecting the loan

18   application of the son of a bank vice president and

19   Communist party member because that petition was reasonably

20   available when she had submitted the petition to the bank’s

21   internal affairs committee, the Changle City internal

22   affairs committee, and two local newspapers.    Id.     The IJ


                                    3
1    also did not err in relying on Cai’s failure to submit any

2    documentation, such as a warrant or summons, to support her

3    claim that charges for slandering the Chinese government

4    were pending against her in China.   Id.   The IJ reasonably

5    declined to credit Cai’s explanation, that such

6    documentation was not in her possession, stating that it was

7    “strange” that she was not given any documentation to retain

8    in connection with her alleged criminal proceedings and

9    court appearance, and further noting that she had seven

10   years to obtain some evidence corroborating the criminal

11   proceedings against her.   See Majidi v. Gonzales, 430 F.3d

12   77, 80-81 (2d Cir. 2005); see also Diallo, 232 F.3d at 285-

13   86.

14         Accordingly, the IJ adequately explained in the record

15   why he reasonably expected corroborative documentation and

16   why he found Cai’s explanations for the lack of

17   corroboration insufficient, and did not err in denying Cai’s

18   application for asylum for lack of corroboration.    See

19   Diallo, 232 F.3d at 290.   Because Cai’s claim for

20   withholding of removal was based on the same facts as her

21   asylum claim, the agency’s denial of both forms of relief

22   was not in error.   See Paul v. Gonzales, 444 F.3d 148, 156


                                   4
1    (2d Cir. 2006).   Cai does not challenge the agency’s denial

2    of her application for CAT relief.

3        For the foregoing reasons, the petition for review is

4    DENIED.   As we have completed our review, any stay of

5    removal that the Court previously granted in this petition

6    is VACATED, and any pending motion for a stay of removal in

7    this petition is DISMISSED as moot.    Any pending request for

8    oral argument in this petition is DENIED in accordance with

9    Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    5